AFFIRMED as MODIFIED and Opinion Filed December 4, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01472-CR

                               CLAUDIO CASTRO, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F-1775758-H

                              MEMORANDUM OPINION
                      Before Justices Bridges, Molberg, and Partida-Kipness
                                    Opinion by Justice Bridges
       Claudio Castro appeals the trial court’s judgment adjudicating his guilt for failure to

register as a sex offender. In a single issue, appellant argues the judgment should be reformed to

reflect that he did not plead true to two allegations involving violation of a protective order. The

State concurs. As reformed, we affirm the trial court’s judgment.

       In June 2017, appellant was charged by indictment with the offense of failure to register as

a sex offender. Pursuant to a negotiated guilty plea, the trial court entered an order of deferred

adjudication and placed appellant on community supervision for ten years and assessed a $1000

fine. In September 2017, the State filed a motion to adjudicate alleging appellant violated

conditions “a,” “b,” “h,” “j,” “k,” “l,” “n,” “p,” and “s” of his community supervision. At a hearing

on the motion, appellant pled true to violating conditions “b,” “h,” “j,” “k,” “l,” “n,” and “s” but
pled not true to violating conditions “a” and “p.” The trial court adjudicated appellant’s guilt and

sentenced him to seven years’ confinement. The trial court’s judgment reflected appellant pled

true to the motion to adjudicate. This appeal followed.

       In a single issue, appellant argues the judgment should be reformed to reflect that he did

not plead true to two allegations in the State’s motion to adjudicate. The State agrees that the

judgment is incorrect and should be modified. This Court has the power to modify a judgment to

make the record speak the truth when we have the necessary information to do so. TEX. R. APP.

P. 43.2(b); Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). Therefore,

we sustain appellant’s single issue. We modify the judgment to reflect that appellant pled true to

violating conditions of community supervision “b,” “h,” “j,” “k,” “l,” “n,” and “s” but pled not

true to violating conditions “a” and “p.”

       As modified, we affirm the trial court’s judgment.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

181472F.U05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 CLAUDIO CASTRO, Appellant                          On Appeal from the Criminal District Court
                                                    No. 1, Dallas County, Texas
 No. 05-18-01472-CR         V.                      Trial Court Cause No. F-1775758-H.
                                                    Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                       Justices Molberg and Partida-Kipness
                                                    participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:
        Under the heading “Plea to Motion to Adjudicate,” “TRUE” is deleted, and the
        following is substituted: “True to violating conditions “b,” “h,” “j,” “k,” “l,” “n,”
        and “s.” “Not true to violating conditions “a” and “p.”
As REFORMED, the judgment is AFFIRMED.


Judgment entered December 4, 2019




                                              –3–